Case 2:20-bk-21020-BR         Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36              Desc
                               Main Document     Page 1 of 9

  1 TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2 CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com
  3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Ste. 1700
  4 Los Angeles, California 90067
  5 Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  6
      Attorneys for Jason M. Rund
  7 Chapter 7 Trustee
  8                            UNITED STATES BANKRUPTCY COURT
  9
                                CENTRAL DISTRICT OF CALIFORNIA
 10
                                       LOS ANGELES DIVISION
 11
 12    In re                                              Case No. 2:20-bk-21020-BR
 13                                                       Chapter 7
       THOMAS VINCENT GIRARDI,
 14                                                       CHAPTER 7 TRUSTEE’S MOTION
                                    Debtor.               FOR AN ORDER FURTHER
 15
                                                          EXTENDING TIME TO FILE
 16                                                       SCHEDULES OF ASSETS AND
                                                          LIABILITIES AND RELATED
 17                                                       DOCUMENTATION; DECLARATION
                                                          IN SUPPORT THEREOF
 18
 19                                                       [No Hearing Required Pursuant to Local
                                                          Bankruptcy Rule 9013-1(p) (1)]
 20
      TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
 21
      JUDGE, AND THE OFFICE OF THE UNITED STATES TRUSTEE:
 22
               Pursuant to Rule 1007(c) of the Federal Rules of Bankruptcy Procedure and Local
 23
      Bankruptcy Rule 9013-1(p)(1), Jason M. Rund, the Chapter 7 Trustee (the “Trustee”) for the
 24
      bankruptcy estate of Thomas Vincent Girardi, the debtor herein (the “Debtor”), hereby submits
 25
      this motion (the “Motion”) for the entry of an order further extending the time within which to
 26
      file the Debtor’s Schedules of Assets and Liabilities (“Schedules”) and related documentation
 27
 28

                                                      1
Case 2:20-bk-21020-BR        Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36               Desc
                              Main Document     Page 2 of 9

  1 for a Chapter 7 case (the “Related Documents”). In support of this Motion, the Trustee
  2 respectfully represents as follows:
  3                                                  I.

  4                                       STATEMENT OF FACTS

  5          A Chapter 7 Involuntary Petition was filed against the Debtor on December 18, 2020,

  6 by petitioning creditors Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio and
  7 Kimberly Archie (the “Petitioning Creditors”). On December 24, 2020, the Petitioning
  8 Creditors filed an emergency motion for appointment of an interim trustee [Doc 13], which was
  9 granted by the Court on January 5, 2021 [Doc 39]. On January 6, 2021, the United States
 10 Trustee appointed the Trustee.
 11          The Order for Relief and Order to File Schedules, Statements and Lists(s) was entered

 12 on January 13, 2021 [Doc 64] (the “Order for Relief”). The Order for Relief required the
 13 Debtor to file his Schedules and Related Documents within fourteen days of entry of the order,
 14 or January 27, 2021 (the “Original Deadline”).
 15          The Notice of Chapter 7 Case was issued by the Court on January 14, 2021 [Doc 65].

 16 The notice stated that the initial § 341(a) meeting of creditors in this case (the “MOC”) is
 17 scheduled for February 19, 2021.
 18          On January 27, 2021, the Trustee filed a motion to extend the time to file Schedules and

 19 Related Documents [Doc 83] (the “Motion to Extend”). The Motion to Extend was granted by
 20 order entered on January 28, 2021 [Doc 84] and the deadline for the Debtor (or the Trustee) to
 21 file Schedules and Related Documents in this case was extended to March 1, 2021 (the “Current
 22 Deadline”).
 23          The Debtor did not appear at the February 19, 2021 MOC and the continued MOC is

 24 scheduled for March 26, 2021. To date, no counsel has made an appearance for the Debtor.
 25 However, the Trustee and his counsel have been working with counsel for Robert Girardi, the
 26 Debtor’s temporary conservator (the “Conservator”), in compiling and exchanging information
 27 and documents pertinent to completion of the Schedules and Related Documents. Additional
 28 time is necessary for the parties to prepare the required documents for filing with the Court.

                                                      2
Case 2:20-bk-21020-BR        Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36                   Desc
                              Main Document     Page 3 of 9

  1                                                    II.

  2    CAUSE EXISTS FOR A FURTHER EXTENSION OF THE DEADLINE FOR FILING

  3                          SCHEDULES AND RELATED DOCUMENTS

  4          11 U.S.C. § 521(a) provides, in relevant part:

  5              (a) The debtor shall –
                     (1) file –
  6                           (A) a list of creditors; and
                              (B) unless the court orders otherwise –
  7                                   (i) a schedule of assets and liabilities;
  8                                   (ii) a schedule of current income and current
                                           expenditures;
  9                                   (iii) a statement of the debtor’s financial affairs…[.]

 10          Rule 1007(c) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”)
 11 provides that, “[i]n an involuntary case, the schedules, statements, and other documents . . . shall
 12 be filed by the debtor within 14 days after the entry of the order for relief …[.]” Fed. R. Bankr.
 13 P. 1007(c). Under Bankruptcy Rule 1007(c) and the Order for Relief, the deadline for the
 14 Debtor to file his Schedules and Related Documents was January 27, 2021, which was extended
 15 to March 1, 2021 by this Court’s order entered on January 28, 2021.
 16          An extension of the filing deadline is contemplated by the Bankruptcy Rules.
 17 Specifically, Bankruptcy Rule 1007(c) states that “any extension of time to file schedules,
 18 statements, and other documents…may be granted only on motion for cause shown and on
 19 notice to the United States Trustee, any committee elected under § 705 or appointed under §
 20 1102 of the Code, trustee, examiner, or other party as the court may direct.” Fed. R. Bankr. P.
 21 1007(c).
 22          The Trustee respectfully submits that there is cause for the Court to further extend the
 23 Current Deadline. As of the Current Deadline, the Debtor has not filed his Schedules and
 24 Related Documents. Moreover, the Trustee and the Conservator require additional time to
 25 compile and exchange information and documents pertinent to completion of the Schedules and
 26 Related Documents
 27
 28

                                                        3
Case 2:20-bk-21020-BR         Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36                  Desc
                               Main Document     Page 4 of 9

  1          Should the Debtor or the Conservator be unable to take advantage of the further

  2 extended deadline, the Trustee seeks authority under Bankruptcy Rule 1007(k) to file the
  3 Schedules and Related Documents.
  4          Based on the foregoing, the Trustee respectfully submits that the Current Deadline be

  5 extended through and including April 30, 2021, so that the Schedules and Related Documents
  6 may be accurately prepared by either the Debtor or the Trustee.
  7                                                         III.

  8                THIS MOTION COMPLIES WITH THE REQUIREMENTS OF LOCAL

  9                                 BANKRUPTCY RULE 1007-1(b)(1)

 10          Local Bankruptcy Rule 1007-1(b)(1) provides that a “motion for an extension of time to

 11 file the lists of creditors and equity security holders, or to file the schedules, statements, and
 12 other documents, must: (A) identify the date the petition was filed, and the date of the proposed
 13 new deadline; (B) be supported by a declaration under penalty of perjury establishing a
 14 sufficient explanation for the requested extension of time; and (C) contain a proof of service
 15 upon the case trustee (if any) and all creditors.” LBR 1007-1(b)(1). Local Bankruptcy Rule
 16 1007-1(b)(2) states that such motion may be ruled upon without a hearing pursuant to Local
 17 Bankruptcy Rule 9013-1(p). LBR 1007-1(b)(2). The Trustee respectfully submits that this
 18 Motion, the Declaration of Carmela T. Pagay annexed hereto, and the proof of service of the
 19 Motion submitted herewith, comply with all of the requirements set forth in Local Bankruptcy
 20 Rule 1007-1(b)(1). Accordingly, the Trustee submits that, in accordance with Local Bankruptcy
 21 Rules 1007-1(b)(2) and 9013-1(p), the Court should grant this Motion without a hearing.
 22                                                   IV.

 23                                            CONCLUSION

 24          WHEREFORE, the Trustee respectfully requests that this Court enter an order:

 25          (1)     granting the Motion;

 26          (2)     extending the deadline to file the Schedules and Related Documents through and

 27 including April 30, 2021;
 28

                                                       4
Case 2:20-bk-21020-BR       Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36           Desc
                             Main Document     Page 5 of 9

  1         (3)     authorizing the Trustee to file the Schedules and Related Documents should the

  2 Debtor or the Conservator fail to file them by the new deadline; and granting such other and
  3 further relief as the Court deems just and proper.
  4 DATED: March 1, 2021                          LEVENE, NEALE, BENDER, YOO
                                                  & BRILL L.L.P.
  5
  6                                               By:    /s/ Carmela T. Pagay
  7                                                      TIMOTHY J. YOO
                                                         CARMELA T. PAGAY
  8                                                      Attorneys for Jason M. Rund
                                                         Chapter 7 Trustee
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     5
Case 2:20-bk-21020-BR        Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36                 Desc
                              Main Document     Page 6 of 9

  1                          DECLARATION OF CARMELA T. PAGAY

  2          I, Carmela T. Pagay, hereby declare as follows:

  3          1.     I am an attorney licensed to practice before all the courts of the State of

  4 California and before the United States District Court for the Central District of California. I am
  5 a partner in law firm of Levene, Neale, Bender, Yoo & Brill L.L.P., and am one of the attorneys
  6 responsible for the representation of Jason M. Rund, the Chapter 7 Trustee herein (“Trustee”).
  7          2.     Unless stated otherwise, I have personal knowledge of the facts set forth below

  8 and, if called to testify as a witness, I could and would competently testify thereto. I make this
  9 declaration in support of the motion (the “Motion”) to which this declaration is attached,
 10 pursuant to which I am seeking an order extending the time within which the Debtor, the
 11 Conservator, and/or the Trustee must file his Schedules of Assets and Liabilities (“Schedules”)
 12 and related documentation for a Chapter 7 case (the “Related Documents”).
 13          3.     A Chapter 7 Involuntary Petition was filed against the Debtor on December 18,

 14 2020, by petitioning creditors Robert M. Keese, John Abassian, Erika Saldana, Virginia
 15 Antonio and Kimberly Archie (the “Petitioning Creditors”).
 16          4.     On December 24, 2020, the Petitioning Creditors filed an emergency motion for

 17 appointment of an interim trustee [Doc 13], which was granted by the Court on January 5, 2021
 18 [Doc 39]. On January 6, 2021, the United States Trustee appointed Jason M. Rund as the
 19 interim Chapter 7 Trustee for this bankruptcy case.
 20          5.     The Order for Relief and Order to File Schedules, Statements and Lists(s) was

 21 entered on January 13, 2021 [Doc 64] (the “Order for Relief”). The Order for Relief required
 22 the Debtor to file his Schedules and Related Documents within fourteen days of entry of the
 23 order, or January 27, 2021 (the “Original Deadline”).
 24          6.     The Notice of Chapter 7 Case was issued by the Court on January 14, 2021 [Doc

 25 65]. The notice stated that the initial § 341(a) meeting of creditors in this case (the “MOC”) is
 26 scheduled for February 19, 2021.
 27          6.     On January 27, 2021, the Trustee filed a motion to extend the time to file

 28 Schedules and Related Documents [Doc 83] (the “Motion to Extend”). The Motion to Extend

                                                      6
Case 2:20-bk-21020-BR        Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36               Desc
                              Main Document     Page 7 of 9

  1 was granted by order entered on January 28, 2021 [Doc 84] and the deadline for the Debtor (or
  2 the Trustee) to file Schedules and Related Documents in this case was extended to March 1,
  3 2021 (the “Current Deadline”).
  4          7.     I am informed that the Debtor did not appear at the February 19, 2021 MOC and

  5 that the Trustee continued the MOC to March 26, 2021. Moreover, as of the Current Deadline,
  6 the Debtor has not filed his Schedules and Related Documents.
  7          8.     To date, no counsel has made an appearance for the Debtor. However, our firm

  8 and the Trustee have been working with counsel for Robert Girardi, the Debtor’s temporary
  9 conservator (the “Conservator”), in compiling and exchanging information and documents
 10 pertinent to completion of the Schedules and Related Documents. Additional time is necessary
 11 for the parties to prepare the required documents for filing with the Court.
 12          9.     Should the Debtor or the Conservator fail to take advantage of the further

 13 extended deadline, the Trustee asks the Court for authority under Bankruptcy Rule 1007(k) to
 14 file the Schedules and Related Documents.
 15          I declare under penalty of perjury under the laws of the United States of America that the

 16 foregoing is true and correct and that this declaration was executed on March 1, 2021, at Los
 17 Angeles, California.
 18
 19                                               /s/ Carmela T. Pagay
                                                  CARMELA T. PAGAY
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     7
        Case 2:20-bk-21020-BR                     Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36                                      Desc
                                                   Main Document     Page 8 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

10250 Constellation Blvd, Suite 1700, Los Angeles CA 90067

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MOTION FOR AN
ORDER FURTHER EXTENDING TIME TO FILE SCHEDULES OF ASSETS AND LIABILITIES AND RELATED
DOCUMENTATION will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 1, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

SEE ATTACHED NEF SERVICE LIST.
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 1, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

        In light of the Court’s amended general order 20-12, no mail service to the Court will be made.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 3/1/2021                       Megan Wertz                                                     /s/ Megan Wertz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                     Doc 119 Filed 03/01/21 Entered 03/01/21 17:47:36                                      Desc
                                                   Main Document     Page 9 of 9


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Rafey Balabanian , docket@edelson.com
   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   Sandor Theodore Boxer tedb@tedboxer.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   James J Finsten , jimfinsten@hotmail.com
   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
